UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


     JEFFREY THOMAS,

                    Plaintiff,

            v.                                             Civil Action No. 18-800 (TJK)

     CRYSTAL MORELAND,

                    Defendant.


                                       MEMORANDUM OPINION

            Following Plaintiff Jeffrey Thomas’s violation of a discovery order, Defendant Crystal

     Moreland moved for sanctions. The Court granted that motion and referred Moreland’s supple-

     mental motion for reasonable expenses, including attorneys’ fees, to a magistrate judge for a report

     and recommendation—R & R, for short—on the award amount. Magistrate Judge Meriweather

     prepared an R & R recommending that the Court award Moreland $14,829.20 in such expenses.

     Thomas partially objects to the R & R. The Court agrees in part with one of Thomas’s objections

     but otherwise finds no error that would warrant the R & R’s rejection or modification. Thus, the

     Court will sustain in part and overrule in part Thomas’s partial objections, adopt in part and modify

     in part the R & R, grant in part and deny in part Moreland’s supplemental motion, and award

     Moreland $14,689.70 in reasonable expenses.

I.          Background

            The Court assumes familiarity with the background of this case. See ECF No. 156 at 2–4.

  As relevant here, on January 26, 2021, the Court granted Moreland’s motion to compel testimony

  and ordered Thomas to sit for a second deposition to answer questions that he had refused to an-

 swer during his first deposition. See ECF No. 46 at 2, 7; ECF No. 68 at 1. During the second
deposition, Thomas again refused to answer most of those questions. See ECF No. 80 at 3–5; ECF

No. 80-2. For this reason, Moreland moved for sanctions under Federal Rule of Civil Procedure

37(b)(2). See ECF No. 80. For relief, she requested an award of reasonable expenses including

attorneys’ fees; dismissal of the case; and, in the alternative to dismissal, a limitation on the dam-

ages Thomas could seek. See id. at 6–7, 9–12. During a combined hearing on this motion and

another matter on April 16, 2021, the Court granted Moreland’s motion for sanctions. See Minute

Order of March 18, 2021; Minute Entry of April 16, 2021; ECF No. 92 at 3–7. For relief, the

Court ordered Thomas to pay Moreland’s reasonable expenses including attorneys’ fees and pro-

hibited him from seeking certain damages, but the Court declined to dismiss the case. See ECF

No. 92 at 3–7; see also Fed. R. Civ. P. 37(b)(2). The Court also ordered Moreland to file a sup-

plemental motion on the specific amount she sought in expenses as a sanction. See ECF No. 92 at

38–39; Minute Order of April 21, 2021. Moreland requested $18,135.00 in attorneys’ fees and

$1,530.20 in costs for a total award of $19,665.20. See ECF No. 93 at 1. Thomas responded,

challenging aspects of both the claimed attorneys’ fees and the costs as well as arguing that Mo-

reland should be awarded, at most, no more than about $5,500.00 in total. See ECF No. 94 at 18.

       The Court referred the matter to a magistrate judge for an R & R. See ECF Nos. 93–94;

Minute Order of June 3, 2021; see also LCvR 72.3(a)(7). Magistrate Judge Meriweather then

prepared one, recommending that the Court grant in part Moreland’s supplemental motion and

award her $13,299.00 in attorneys’ fees and $1,530.20 in costs for a total award of $14,829.20.

See Docket Entry of June 3, 2021; ECF No. 156 at 1–2. Thomas partially objects to the R & R.

See ECF No. 160; see also ECF No. 156 at 20; LCvR 72.3(b). Moreland argues that the R & R

should be adopted in full. See ECF No. 165 at 5.




                                                  2
 II.          Legal Standard

              A party may file “specific written objections” to a magistrate judge’s R & R. See Fed. R.

       Civ. P. 72(b)(2); LCvR 72.3(b). The Court “must determine de novo any part of the magistrate

       judge’s” R & R to which a proper objection is made. Fed. R. Civ. P. 72(b)(3); LCvR 72.3(c). The

       Court reviews only for clear error any part of the magistrate judge’s R & R that is not objected to,

       that is objected to merely in “general” and “conclusory” fashion, or that is objected to in a manner

       that simply rehashes the party’s “original arguments.” See IMAPizza, LLC v. At Pizza Ltd., No.

       17-cv-2327 (TJK) (GMH), 2021 WL 3168132, at *2 (D.D.C. July 27, 2021); Wu Xiaofeng v. Pom-

       peo, No. 15-cv-1040 (EGS), 2019 WL 1697868, at *5 (D.D.C. Apr. 17, 2019). “Clear error exists

       only when the reviewing court is left with the definite and firm conviction that a mistake has been

       committed.” Momoh v. Osayande, 564 B.R. 1, 3 (D.D.C. 2017) (internal quotation marks omitted).

       Also, when objecting to an R & R, “the parties may not present new issues or arguments to the

       district judge.” IMAPizza, LLC, 2021 WL 3168132, at *2 (internal quotation marks omitted); see

       also Aikens v. Shalala, 956 F. Supp. 14, 19 (D.D.C. 1997). The Court “may accept, reject, or

       modify the recommended disposition.” Fed. R. Civ. P. 72(b)(3).

III.          Analysis

              In the R & R, Judge Meriweather recommended awarding Moreland $13,299.00 out of the

       $18,135.00 she requested in attorneys’ fees and all the $1,530.20 that she requested in costs, for a

       total award of $14,829.20. See ECF No. 93 at 1; ECF No. 156 at 20. Thomas objects to several

       recommendations related to the attorneys’ fees calculation, but he does not object to the costs-

       related recommendations. See ECF No. 160. The Court agrees in part with one of Thomas’s

       objections but finds no error otherwise in the R & R that would warrant its rejection or modifica-

       tion, so it will award Moreland $14,689.70 in total.




                                                        3
       A.      The Court Will Award Moreland $13,159.50 in Attorneys’ Fees

       Judge Meriweather recommended awarding Moreland $13,299.00 in attorneys’ fees. ECF

No. 156 at 17–18. She reached that figure by counting 28.6 hours out of 39.0 hours that Moreland’s

attorney Anna Hrom—an attorney at Williams & Connolly LLP based in Washington, D.C.—

claimed she worked because of Thomas’s violation, then multiplying those 28.6 hours by a

$465.00 hourly rate for Ms. Hrom. ECF No. 156 at 5, 17–18; see also ECF No. 93-1 ¶¶ 1, 4.

Thomas raises several objections to both the hours counted and the hourly rate, and he argues that

the ultimate total should be reduced because of mitigating factors. The Court finds that 28.3 of

the recommended 28.6 hours should be counted, that the $465.00 hourly rate is reasonable, that

the reasonable attorneys’ fees thus total $13,159.50, and that Moreland should be awarded this

total amount without reduction.

       “Attorneys’ fees awarded for a violation of Rule 37 are calculated using the lodestar

method: a reasonable hourly rate multiplied by a reasonable number of hours expended.” CFTC

v. Trade Exch. Network Ltd., 159 F. Supp. 3d 5, 7 (D.D.C. 2015). The amount dictated by this

formula is the “lodestar.” See Hartman v. Pompeo, No. 77-cv-2019 (APM), 2020 WL 6445873,

at *5 (D.D.C. Nov. 3, 2020). Once this figure is calculated, the Court “may adjust it upward or

downward based on the circumstances of the case.” Steven R. Perles, P.C. v. Kagy, No. 01-cv-

105 (AK), 2007 WL 9813124, at *8 (D.D.C. Nov. 14, 2007); Elec. Priv. Info. Ctr. v. U.S. Dep’t of

Homeland Sec., 811 F. Supp. 2d 216, 240 (D.D.C. 2011); see also Hissom v. N.Y.C. Dep’t of Hous.

Pres. & Dev. of N.Y., No. 86 Civ. 2340, 1987 WL 45807, at *7 (S.D.N.Y. Dec. 22, 1987) (identi-

fying “mitigating factors” as a basis for a reduction).

       Moreland bears the burden of establishing the reasonableness of her proposed lodestar fig-

ure. See Trade Exch. Network Ltd., 159 F. Supp. 3d at 8. The reasonableness of Moreland’s




                                                  4
proposed hourly rate turns on Ms. Hrom’s usual billing practices; Ms. Hrom’s skill, experience,

and reputation; and the prevailing market rates in the relevant community for attorneys of reason-

ably comparable skill, experience, and reputation. See id.; Vollman v. DOJ, No. 12-cv-939 (FYP),

2022 WL 1124814, at *6 (D.D.C. Apr. 14, 2022). And the hours claimed for Ms. Hrom must be

“reasonable in light of the circumstances” and worked because of Thomas’s violation. See Trade

Exch. Network Ltd., 159 F. Supp. 3d at 8; Cobell v. Babbitt, 188 F.R.D. 122, 127 (D.D.C. 1999).

Once the reasonable hourly rate and reasonable number of hours are determined and calculated to

get the lodestar figure, Thomas then bears the burden of establishing that a reduction from the

lodestar is warranted. See Steven R. Perles, P.C., 2007 WL 9813124, at *8. Ultimately, in decid-

ing the amount to award, the Court must remember that “the goal of attorney’s fees awards is

‘rough justice.’” Feld v. Fireman’s Fund Ins., No. 12-cv-1789 (JDB), 2020 WL 1140673, at *8

(D.D.C. Mar. 9, 2020) (quoting Fox v. Vice, 563 U.S. 826, 838 (2011)). Thus, the Court “should

not” become a “green-eyeshade accountant[]” and need not “achieve auditing perfection” in cal-

culating the attorneys’ fees to be awarded. See Fox, 563 U.S. at 838.

       In her supplemental motion, Moreland requested $18,135.00 in attorneys’ fees. See ECF

No. 93 at 1. She arrived at this figure by proposing a $465.00 hourly rate for Ms. Hrom derived

from the Legal Services Index (“LSI”) Laffey matrix multiplied by 39.0 hours—consisting of 13.8

hours for deposition-related work, 20.7 hours for researching and drafting the sanctions motion as

well as the reply to it, and 4.5 hours for hearing preparation and attendance—that Ms. Hrom os-

tensibly worked because of Thomas’s violation. See id. at 2–4; ECF No. 93-1. 1 Thomas chal-

lenged the rate, the hours, and the ultimate lodestar figure, arguing that: (1) the proposed hourly



1
  The Laffey matrix first came to be in the 1980s, and it has been a popular tool with litigants in
this Circuit to show what is a reasonable hourly rate when seeking to recover attorneys’ fees. See



                                                5
rate was too high because Laffey matrix rates apply only in “complex federal litigation,” which

this case is not; (2) even assuming a Laffey matrix rate applied, the USAO Laffey matrix should

apply; (3) for either matrix, the proposed hourly rate was too high in light of Ms. Hrom’s limited

qualifying experience; (4) 10.4 hours of the 13.8 hours claimed for deposition-related work should

not count because they reflected deposition-preparation work performed before Thomas violated

the Court’s order; (5) only a fraction of the 4.5 hours claimed for sanctions-hearing preparation

and attendance should count because these hours were not adequately recorded; (6) most of the

20.7 hours claimed for the motion-for-sanctions briefing should not count because many of these

hours were spent on the “unsuccessful” request for dismissal in Moreland’s otherwise successful

motion and because this was an unreasonable amount of time to spend on such work; (7) the lode-

star figure should be reduced because some of Ms. Hrom’s motion-for-sanctions briefing work

could have been done by paralegals with lower hourly rates; (8) the lodestar figure should be re-

duced because Thomas’s violation was inadvertent; and (9) the lodestar figure should be reduced

because Ms. Hrom is inexperienced in “defamation law.” See ECF No. 94.




DL v. District of Columbia, 924 F.3d 585, 588–89 (D.C. Cir. 2019) (discussing the background
and development of the Laffey matrix). The matrix is a table that lists years of experience (or
“years out of law school,” i.e., “years of practice, measured from date of graduation”) along one
axis and calendar years along the other, and at each coordinate in the matrix it lists a suggested
hourly rate.         See USAO Attorney’s Fees Matrix—2015–2021, https://www.jus-
tice.gov/file/1461316/download (last accessed June 8, 2022); Laffey Matrix, http://www.laf-
feymatrix.com/see.html (last accessed June 8, 2022). Over the years, two versions of the Laffey
matrix emerged—the “USAO Laffey matrix” and the “LSI Laffey matrix”—which are updated
with different inflation indices and thus recommend different rates. See DL, 924 F.3d at 589–90.
The USAO Laffey matrix generally recommends lower rates than the LSI Laffey matrix. See id. at
590. On the LSI Laffey matrix for June 1, 2020, to May 31, 2021—the timeframe when Ms. Hrom
worked on Moreland’s motion for sanctions and related matters—the recommended hourly rate is
$378.00 for an attorney with one to three “years out of law school” and $465.00 for an attorney
with four to seven “years out of law school.” See Laffey Matrix, http://www.laffeyma-
trix.com/see.html (last accessed June 8, 2022).



                                                6
       In the R & R, Judge Meriweather recommended finding that: (1) Laffey matrix rates apply

because this case qualifies as “complex federal litigation”; (2) the LSI Laffey matrix applied here;

(3) Ms. Hrom’s proposed $465.00 hourly rate was reasonable, mainly because she had sufficient

experience to qualify for the four-to-seven-year rate on the matrix; (4) the 10.4 hours of deposition-

related work that Thomas challenged do not count because they reflect work that was done prior

to Thomas’s violation; (5) all 4.5 hours claimed for sanctions-hearing preparation and attendance

count, even if the billing descriptions for this work were not ideally detailed, because 4.5 hours is

a reasonable amount of time for such work; (6) all 20.7 hours claimed for motion-for-sanctions

briefing count because Moreland’s motion was successful, even though the Court did not grant one

form of relief requested in it, and because 20.7 hours is reasonable to spend on such work; (7) the

lodestar figure should not be reduced because all of Ms. Hrom’s motion-for-sanctions briefing

work was typical attorney work that she had no obligation to delegate to paralegals; (8) the lodestar

figure should not be reduced because of Thomas’s allegedly inadvertent violation; and (9) the

lodestar figure should not be reduced because of Ms. Hrom’s alleged inexperience in defamation

law. See ECF No. 156. 2 Thus, Judge Meriweather recommended finding that 28.6 hours of the

claimed 39.0 hours counted and that $465.00 was a reasonable hourly rate for Ms. Hrom, resulting

in a lodestar figure of $13,299.00 that did not warrant any reduction. See id. at 5, 17–18.

       In his partial objections, Thomas objects to four of the R & R’s recommended findings

about the lodestar calculation: that this case qualifies as “complex federal litigation” warranting

Laffey matrix rates; that the LSI Laffey matrix is the proper Laffey matrix to look to here even




2
 The R & R did not explicitly recommend this last point, but it did recommend finding that Ms.
Hrom had sufficient experience to justify a $465.00 hourly rate without reduction. See ECF No.
156 at 10–11, 17–18.



                                                  7
assuming this case qualifies as “complex federal litigation”; that Ms. Hrom had four to seven years

of experience for purposes of determining her reasonable hourly rate on the Laffey matrix; and that

all 4.5 hours Ms. Hrom said she spent on sanctions-hearing preparation and attendance should be

counted. See ECF No. 160 at 1–8, 10–12. He also reiterates that a lodestar reduction is warranted

because of the “mitigating factors” that his violation was inadvertent and that Ms. Hrom lacks

particular experience in defamation law. Id. at 9–10. And he asserts additional “mitigating fac-

tors” ostensibly warranting a reduction: that Moreland herself has engaged in litigation misconduct

and that she “has not actually incurred any legal expenses in this pro bono case.” Id. at 9–10, 12–

13. Thomas does not object to the recommendations to count all 20.7 hours claimed for motion-

for-sanctions briefing and to refuse to reduce the lodestar based on the delegation-to-paralegals

rationale. Moreland does not object to the recommendation that 10.4 hours of the 13.8 hours

claimed for deposition-related work should be omitted from the lodestar calculation.

       First, the Court will overrule Thomas’s objection to finding that this case qualifies as “com-

plex federal litigation” warranting Laffey matrix rates. Laffey matrix rates apply—and provide a

“useful” reference in this Circuit for determining market rates when calculating reasonable attor-

neys’ fees—in cases that qualify as “complex federal litigation.” See Feld, 2020 WL 1140673, at

*6 (internal quotation marks omitted). There is no precise definition for “complex federal litiga-

tion,” but courts in this district have identified certain “elements that tend to make a case ‘com-

plex,’” such as procedural complexity, time-consuming delays, and multiple in-court hearings. Id.

This case has several such elements—it has been ongoing for more than four years and has been

“procedurally very complex, with multiple discovery disputes and hearings,” extensive motions

practice, and even “a recalcitrant plaintiff” who violated a discovery order. See id. at *6–7. In

contrast, this case bears little resemblance to those on which Thomas relies. See, e.g., Muldrow v.




                                                 8
Re-Direct, Inc., 397 F. Supp. 2d 1, 4 (D.D.C. 2005) (finding a case uncomplicated for Laffey pur-

poses where, among other things, the case was “not vigorously litigated,” there were “few pre-trial

motions,” and the case substantially overlapped with “a prior case that raised similar issues”).

Thus, the Court agrees that this case qualifies as “complex federal litigation.”

       Second, the Court will overrule Thomas’s objection to applying the LSI Laffey matrix ra-

ther than the USAO Laffey matrix in this case. “[T]he D.C. Circuit has recently confirmed that the

applicable matrix for ‘complex federal litigation’ in D.C. is the LSI Laffey Matrix.” Feld, 2020

WL 1140673, at *6 (citing DL, 924 F.3d at 589). Because this case qualifies as “‘complex federal

litigation,’ the LSI Laffey Matrix is applicable.” Id. at *8 (citing DL, 924 F.3d at 594).

       Third, while Thomas’s objection to the recommendation to credit Ms. Hrom with four to

seven years of experience on the Laffey matrix may have some merit, the Court still will overrule

it. Thomas argues that some years of experience the R & R recommended crediting to Ms. Hrom—

particularly, several months between when Ms. Hrom graduated law school and passed the bar as

well as some time after Ms. Hrom passed the bar during when it is not clear that she was actively

practicing law—do not qualify as years of experience on the Laffey matrix and thus that Ms. Hrom

should be credited with only one to three years of experience. See ECF No. 160 at 6–8. Thomas

may be right. See Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 982 F. Supp. 2d 56, 61

(D.D.C. 2013) (“Even though Laffey rates are based on years after graduation . . . this Court . . .

holds that th[e] calculation does not kick in until the graduate is admitted to a bar . . . .”); USAO

Attorney’s Fees Matrix—2015–2021 at n.5, https://www.justice.gov/file/1461316/download (last

accessed June 8, 2022) (“An adjustment may be necessary . . . if . . . the attorney did not otherwise

follow a typical career progression.”). If he were, then the LSI Laffey matrix would recommend

an hourly rate of $378.00 for Ms. Hrom, not $465.00.




                                                 9
       Even assuming Thomas were right about this, and recognizing that the LSI Laffey matrix

is “highly useful” in calculating a reasonable rate, it is not “binding in and of [itself],” and the

movant may establish a different reasonable rate with other evidence. See Feld, 2020 WL

1140673, at *6. An attorney’s “‘usual billing rate’” is such evidence—indeed, it is often “‘pre-

sumptively the reasonable rate’” and is very persuasive evidence of what is a reasonable rate. See

Baylor v. Mitchell Rubenstein & Assocs., P.C., 282 F. Supp. 3d 203, 210 (D.D.C. 2017) (quoting

Kattan ex rel. Thomas v. District of Columbia, 995 F.2d 274, 278 (D.C. Cir. 1993)); Mattachine

Soc’y of Wash., D.C. v. U.S. DOJ, 406 F. Supp. 3d 64, 70 (D.D.C. 2019); see also Feld, 2020 WL

1140673, at *9. Ms. Hrom attested that Williams & Connolly’s “customary rates, including the

hourly rates that the firm has billed for [her] time in multiple other defamation matters . . . are

higher than those reflected” in the LSI Laffey matrix. ECF No. 93-1 ¶ 12; see also ECF No. 156

at 11 n.5 (citing ECF No. 93-1 ¶ 12). In other words, the $465.00 hourly rate that the R & R

recommended adopting is “lower than the actual rate Williams & Connolly bills for Ms. Hrom’s

legal services” in cases like this. See ECF No. 93 at 4; ECF No. 96 at 1. Thus, particularly bearing

in mind that the goal here is “rough justice,” see Feld, 2020 WL 1140673, at *8 (internal quotation

marks omitted), the Court finds the $465.00 proposed rate reasonable. 3

       Fourth, the Court will adopt the unobjected-to recommendation to not count 10.4 of the

13.8 hours claimed for deposition-related work. Judge Meriweather found that these hours were

not worked because of Thomas’s violation and thus lacked the “near ‘but for’ relationship” with

that violation that is required for them to count in the lodestar calculation. See Cobell, 188 F.R.D.




3
 The Court also notes that the LSI Laffey matrix has been recognized as a “conservative estimate”
of market rates. See Salazar ex rel. Salazar v. District of Columbia, 809 F.3d 58, 65 (D.C. Cir.
2015) (cleaned up).



                                                 10
at 127. Moreland does not object to this recommendation, and the Court has no “definite and firm

conviction” that it is mistaken. See Momoh, 564 B.R. at 3 (internal quotation marks omitted).

       Fifth, the Court will sustain in part and overrule in part Thomas’s objection to counting in

the lodestar calculation all 4.5 hours claimed for sanctions-hearing work. Without question, Mo-

reland had the burden of submitting “supporting documentation” of “sufficient detail and probative

value to enable the court to determine with a high degree of certainty that” these hours “were

actually and reasonably expended.” Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 970 (D.C.

Cir. 2004) (cleaned up); see also Dorsey v. Jacobson Holman, PLLC, 851 F. Supp. 2d 13, 18

(D.D.C. 2012). Even so, Moreland did not need to “present the exact number of minutes spent”

by Ms. Hrom “nor the precise activity to which each hour was devoted,” as Ms. Hrom’s billing

descriptions “can be read in context, with clarification coming from surrounding billing entries as

well as the docket.” Dorsey, 851 F. Supp. 2d at 18 (internal quotation marks omitted). Ms. Hrom

claimed 4.5 hours to prepare for and attend the sanctions-related portion of the April 16, 2021

hearing, reflecting “one-half of the hours actually recorded” for hearing-related work, “to account

for the fact that” the hearing was a combined hearing and that Ms. Hrom’s “preparation for and

attendance at the hearing related to” both matters at issue, not just the motion for sanctions. ECF

No. 93-1 ¶ 8. In support, Ms. Hrom filed records showing that she spent 1.25 hours on April 14

to “[p]repare for hearing,” 2.2 hours on April 15 to “[p]repare for hearing,” 0.5 hours on April 16

to “[p]repare for hearing,” and 0.55 hours on April 16 to “[a]ttend hearing”—each of these entries

reflecting half the actual time recorded for that task. Id. at 6. Moreland asserted that this time was

reasonably expended because the Court had instructed that it would hear argument on her motion

for sanctions during the hearing and because Ms. Hrom needed to “review multiple prior orders,




                                                 11
filings, and transcripts” and to “prepare to answer the Court’s questions about relevant case law”

to be ready for oral argument. ECF No. 93 at 4; Minute Order of March 18, 2021.

       The Court will count the 3.95 hours claimed for sanctions-hearing preparation because the

Court can make the “independent determination” that these hours “are justified” when considered

in context. See Dorsey, 851 F. Supp. 2d at 18 (internal quotation marks omitted). Such hours are

a reasonable amount of time to spend preparing to argue a motion like Moreland’s motion for

sanctions, for the reasons Moreland argues and Judge Meriweather recognized. See ECF No. 93

at 4; ECF No. 156 at 15. But the Court will count only 0.25 hours of the 0.55 hours claimed for

attending the sanctions-related portion of the hearing. As Thomas observes, the sanctions-related

portion of that hearing was less than half of it—in fact, slightly less than a quarter of that hearing

was devoted to the motion for sanctions. See ECF No. 94 at 10–11; ECF No. 160 at 12; see also

ECF No. 92 at 2–8, 38–39. Thus, only about 0.25 hours for attending the hearing possess the

requisite “near ‘but for’ relationship” to be counted. See Cobell, 188 F.R.D. at 127. Thus, the

Court will count only 4.2 of the 4.5 hours claimed for sanctions-hearing work.

       Sixth, the Court will adopt the unobjected-to recommendation to count all 20.7 hours

claimed for motion-for-sanctions briefing work. Judge Meriweather’s reasoning on this issue is

persuasive—20.7 hours is a reasonable amount of time to spend on such work, and Thomas’s

contention that some of the time should not count because it went toward the unsuccessful request

for dismissal relies on inapt caselaw involving fee-shifting where certain of a litigant’s distinct

claims did not succeed. See ECF No. 156 at 15–16 (discussing, among other things, Sierra Club

v. EPA, 769 F.2d 796, 801 (D.C. Cir. 1985)). The Court has no definite and firm conviction that

this recommendation is mistaken.




                                                 12
       Seventh, the Court will adopt the unobjected-to recommendation to reject Thomas’s argu-

ment that a reduction in the lodestar is warranted because of Ms. Hrom’s failure to delegate some

of the motion-for-sanctions briefing work to paralegals. Again, the Court finds Judge Meri-

weather’s reasoning on this point persuasive. See ECF No. 156 at 17. The Court has no definite

and firm conviction that this recommendation is mistaken.

       Eighth, the Court will overrule Thomas’s objection that the lodestar should be reduced

because his violation was inadvertent. This contention essentially rehashes Thomas’s original ar-

gument for why he should not be sanctioned at all for the violation. See ECF No. 92 at 7; see also

Fed. R. Civ. P. 37(b)(2)(C) (allowing a court not to order payment of the “reasonable expenses,

including attorney’s fees,” incurred because of a discovery violation that “was substantially justi-

fied” or that would be “unjust” to sanction in this way). The Court has already rejected this argu-

ment. See ECF No. 92 at 7–8.

       Ninth, the Court will overrule Thomas’s objection that the lodestar should be reduced be-

cause of Ms. Hrom’s alleged lack of particular experience in defamation law. Ms. Hrom’s decla-

ration, in which she attested that she has worked on “multiple cases for paying clients in defama-

tion matters” while at Williams & Connolly—a firm with “extensive experience representing cli-

ents in defamation matters”—contradicts Thomas’s contention. See ECF No. 93-1 ¶¶ 3–4, 12.

The Court thus sees no reason to reduce the lodestar on this basis. 4



4
  The Court need not address Thomas’s new arguments for a reduction that he raised in his partial
objections—that Moreland herself has engaged in litigation misconduct and that she has incurred
no legal expenses because she is being represented pro bono. See IMAPizza, LLC, 2021 WL
3168132, at *2. Regardless, neither argument has merit. In resolving related issues, the Court has
already rejected the first argument. See ECF No. 161 at 3–7. And the second argument is una-
vailing. “[C]ourts have rejected the contention, in situations analogous to Rule 37 sanctions, that
[parties] represented on a pro bono basis are not entitled to attorneys’ fees” or “should receive a
reduced amount.” Nat’l Laws. Guild v. Att’y Gen., 94 F.R.D. 616, 618 (S.D.N.Y. 1982); see also



                                                 13
          Thus, the Court will count 28.3 hours in the lodestar calculation, multiplied by a $465

   hourly rate, for a lodestar of $13,159.50. And because no reduction in the lodestar is warranted,

   the Court will award that amount to Moreland in attorneys’ fees.

          B.      The Court Will Award Moreland $1,530.20 in Costs

          In her supplemental motion, Moreland requested $1,530.20 in costs related to the second

   deposition, including stenography and transcription services, virtual exhibit-presentation services,

   and videography services. See ECF No. 93 at 6; ECF No. 93-1 at 6; ECF No. 93-3. Thomas

   challenged all but $412.20 of these costs, arguing that the costs for exhibit services, videography

   services, and some of the stenography and transcription services should not be awarded because

   they were unnecessary. See ECF No. 94 at 13–14, 17. Judge Meriweather rejected Thomas’s

   arguments, reasoning that the standard here is the reasonableness rather than necessity of the costs

   and that the claimed costs were reasonably incurred. See ECF No. 156 at 18–20; accord Beck v.

   Test Masters Educ. Servs., Inc., 289 F.R.D. 374, 385 (D.D.C. 2013). Thomas does not object to

   this recommendation. The Court does not have a definite and firm conviction that it is mistaken. 5

   Thus, the Court will award Moreland $1,530.20 in costs.

IV.       Conclusion

          For all these reasons, the Court will sustain in part and overrule in part Thomas’s partial

   objections to the R & R, adopt in part and modify in part the R & R, grant in part and deny in part



   Malede v. D.C. Jail Facility, 252 F.R.D. 63, 65 (D.D.C. 2008). This proposition finds support in
   Hamilton v. Ford Motor Co., where the D.C. Circuit ordered a Rule 37(b) award of attorneys’ fees
   to go to a party, even though she “had not in fact incurred said expenses,” and recognized that the
   “principal purpose of Rule 37(b) is punitive, not compensatory.” See 636 F.2d 745, 747, 750 (D.C.
   Cir. 1980) (internal quotation marks omitted); see also Mattachine Soc’y, 406 F. Supp. 3d at 70.
   5
    Thomas has not argued, and has thus forfeited any contention that, these costs were not incurred
   because of his violation. See Ford v. Massarone, 902 F.3d 309, 314 (D.C. Cir. 2018).



                                                   14
Moreland’s supplemental motion, and award Moreland $14,689.70 in attorneys’ fees and costs. A

separate order will issue.

                                                         /s/ Timothy J. Kelly
                                                         TIMOTHY J. KELLY
                                                         United States District Judge

Date: June 16, 2022




                                             15